DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Response to Non-Final filed 10/10/2022.
The status of the Claims is as follows:
Claims 1, 9, 17 have been amended;
Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 9 recites: 
	“…a second layer formed on the container…”

On page 6 of the specification the second layer (46) is described as being in close proximity to the side (30) of the container (22), not “formed on the container”. Further on page 6, the specification states the second layer (46) is secured to layer member (50) (not disclosed as being formed on the container) via fasteners (52) or alternatively second flexible layer may be “of one-piece construction”.  The specification does not provide any description of the second flexible layer being formed on the container. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lomerson (US 2011/0293397) in view of Lomerson (US 20110254298; L1)

Regarding Claim 1 Lomerson discloses a head (10) for use in forming an article array in a container (8) comprising: 
a frame (12, 18) having a first long side (annotated Fig. 4) and a second long side (annotated Fig. 4) opposite the first long side (annotated Fig. 4) defining longitudinal axis, the frame (12, 18) includes a gripper (26) adapted to selectively engage and disengage an article row (A, B) for permitting placement thereof; and 
a flexible layer (30) connected to the frame (12, 18) and extending parallel (Fig. 7) to the longitudinal axis and positioned on the first long side (annotated Fig. 1) of the frame (12, 18) and the gripper (26) positioned on the opposed second long side (annotated Fig. 4) of the frame (12, 18) such that the article row (A, B) is placed therebetween; (par 21, 25, 30-33) 
wherein during formation of the article array in the container (8) having an open end (annotated Fig. 1) and defining a cavity (annotated Fig. 1) having a first side (annotated Fig. 1) and an opposed second side (annotated Fig. 1), the article array being formed by sequential placement of adjacent article rows (A, B) in the container cavity (annotated Fig. 1) from the first side (annotated Fig. 1) toward the second side by the head (10), the flexible layer (30) preventing contact between a most recently positioned article row in the container cavity (annotated Fig. 1) and a corresponding article row being positioned in the container cavity (annotated Fig. 1), 
wherein in a final pre-formation arrangement of the article array, the most recently positioned article row (A) is a penultimate article row (fig. 12) in the container cavity (annotated Fig. 1) and the corresponding article row (B) being positioned in the container cavity is a final article row (Fig. 13) for completing formation of the article array, 
wherein in response to the article array being in the final pre-formation arrangement, the final pre-formation arrangement having a remaining unfilled portion (annotated Fig. 11) of the container cavity (annotated Fig.1) between the penultimate article row (Fig. 12) and the container for receiving the final article row (Fig. 13) having a width approximately equal to or less than a width of the final article row. (Figs. 11-14)

Where it can be seen in L1 by the same inventor and incorporated in Lomerson by reference that the frame (annotated Fig. 2) includes a first long side (annotated Fig. 2) and a second long side (annotated Fig. 2) opposite the first long side (annotated Fig. 2) defining longitudinal axis, the frame (annotated Fig. 2) includes a flexible layer (annotated Fig. 2) and a gripper (24; row 11-4, columns A-G) and the gripper (24; row 1-4, columns A-G) is positioned on the opposed second long side (annotated Fig. 2) of the frame (annotated Fig. 2) such that the article row (1-4) is placed therebetween. (par 36)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the head of Lomerson to include the frame and gripper arrangement of L1 since par 36 of L1 suggests that such a modification provides the ability of the head to pick up articles rows of different lengths or widths for the purposes of improving the efficiency of the head. 

    PNG
    media_image1.png
    454
    354
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    805
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    560
    881
    media_image3.png
    Greyscale


Regarding Claim 2 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) having a first end (36) connected to the frame (12, 18) and extending parallel to the longitudinal axis and positioned in close proximity to one side of the gripper (26), the flexible layer (30) extending away from the first end (36) to a second end (40).

Regarding Claim 3 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) has at least one slot (opening for 34) formed therein. (par 24)

Regarding Claim 4 Lomerson discloses the invention as described above. Lomerson further discloses the at least one slot (opening for 34) is perpendicular to the longitudinal axis. (Fig. 6)

Regarding Claim 5 Lomerson discloses the invention as described above. Lomerson further discloses a pusher (68 or 69) for selectively disengaging the most recently positioned article row from the head (10). (par 36-39)

Regarding Claim 6 Lomerson discloses the invention as described above. Lomerson further discloses the gripper (26) is adapted to selectively engage and disengage a neck of each article of the corresponding article row being positioned. (Fig. 1) 

Regarding Claim 7 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) is sized to laterally cover portions of the corresponding article row being placed facing the most recently positioned article row. (Figs.  12-13)

Regarding Claim 8 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) is selectively movable relative to the frame (12, 18). (par 24)

Regarding Claim 9 Lomerson discloses a system for forming an article array in a container (8) having an open end and defining a cavity (annotated Fig. 1) having a first side (annotated fig. 1) and an opposed second side (annotated Fig. 1), comprising: 
a gripper (26) having a frame (12, 18) having a longitudinal axis, the gripper (26) adapted to selectively engage and disengage an article row (A or B) for permitting placement thereof; 
a flexible first layer (30) connected to the frame (12, 18) and extending parallel to the longitudinal axis and positioned in close proximity to one side of the gripper (26); and 
a second layer (1); 
wherein during formation of an article array in a container (8) having an open end (annotated Fig. 1) and defining a cavity (annotated Fig. 1) having a first side (annotated Fig. 1) and an opposed second side (annotated Fig. 1), the article array being formed by sequential placement of adjacent article rows in the container cavity (annotated Fig. 1) from the first side (annotated Fig.1) toward the second side (annotated Fig. 1) by the head (10), the flexible first layer (30) preventing contact between a most recently positioned article row (A) in the container cavity (annotated Fig. 1) and a corresponding article row (B) being positioned in the container (8), 
wherein in a final pre-formation arrangement of the article array, the most recently positioned article row (A) is a penultimate article row in the container cavity (annotated Fig. 1) and the corresponding article row (B) being positioned in the container cavity (annotated Fig. 1) is a final article row for completing formation of the article array, 
wherein in response to the article array being in the final pre-formation arrangement, the final pre-formation arrangement having a remaining unfilled portion of the container cavity (annotated Fig. 1) between the penultimate article row and the container for receiving the final article row, the second layer (1) covers at least the second side (annotated Fig. 1) of the remaining unfilled portion of the container cavity, the remaining unfilled portion of the container cavity having a width that is approximately equal to or less than a width of the final article row. (Figs. 11-14)

Regarding Claim 10 Lomerson discloses the invention as described above. Lomerson further discloses the first flexible layer (30) having a first end connected to the frame (12, 18) and extending parallel to the longitudinal axis and positioned in close proximity to one side of the gripper (26), the first flexible layer (30) extending away from the first end (36) to a second end (40).

Regarding Claim 11 Lomerson discloses the invention as described above. Lomerson further discloses the flexible layer (30) has at least one slot (opening for 34) formed therein. (par 24)

Regarding Claim 12 Lomerson discloses the invention as described above. Lomerson further discloses the at least one slot (opening for 34) is perpendicular to the longitudinal axis. (Fig. 6)

Regarding Claim 13 Lomerson discloses the invention as described above. Lomerson further discloses a pusher (68 or 69) for selectively disengaging the most recently positioned article row from the head (10). (par 36-39)

Regarding Claim 14 Lomerson discloses the invention as described above. Lomerson further discloses the gripper (26) is adapted to selectively engage and disengage a neck of each article of the corresponding article row being positioned. (Fig. 1)

Regarding Claim 15 Lomerson discloses the invention as described above. Lomerson further discloses the second flexible layer (1) is sized to laterally cover portions of the corresponding article row being placed facing the most recently positioned article row. (Figs. 11-14)

Regarding Claim 16 Lomerson discloses the invention as described above. Lomerson further discloses the first flexible layer (30) is selectively movable relative to the frame. (par 24)

Regarding Claim 18 Lomerson discloses a method for forming an article array in a container using a head (10) of claim 1, comprising: 
providing a container (8) having an open end (annotated Fig. 1) and defining a cavity (annotated Fig.1) having a first side (annotated Fig. 1) and an opposed second side (annotated Fig. 1); 
sequentially placing adjacent article rows in the container cavity along the first side toward the second side by the head (10), the head (10) preventing contact between each adjacent article row during their placement in the container cavity (annotated Fig. 1) according to a sequence of having a most recently positioned article row (A) in the container followed by a corresponding article row (B) being positioned in the container cavity (annotated Fig. 1), 
wherein in a final pre-formation arrangement of the article array, the most recently positioned article row is a penultimate article row in the container cavity (annotated Fig. 1) and the corresponding article row being positioned in the container cavity (annotated Fig. 1) is a final article row for completing formation of the article array, 
wherein in response to the article array being in the final pre-formation arrangement, the final pre-formation arrangement having a remaining unfilled portion of the container cavity (annotated Fig. 1) between the penultimate article row and the container (8) for receiving the final article row having a width approximately equal to or less than a width of the final article row. (Figs. 10-14)

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lomerson (US 2011/0293397) in view of Lomerson (US 20110254298; L1) as described in Claims 1 and 9 above and further, in view of McKinnon US 20150158656. 

Regarding Claim 17 Lomerson discloses the invention as described above. Lomerson further discloses the second flexible layer (1) 

However, Lomerson does not expressly disclose the second flexible layer is adapted to be positioned over a corresponding portion of a container liner. 

McKinnon teaches a packaging container with a flexible layer (47, 49) and a liner (56a, 54a) where McKinnon further teaches the flexible layer is adapted to be positioned over a corresponding portion of a container liner providing a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system for closing an article array in a container to include a container liner as taught by McKinnon since par 56 suggests that such a modification provides a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container.


Regarding Claim 19 Lomerson discloses the invention as described above. Lomerson further discloses providing a container (8), 

However, Lomerson does not expressly disclose installing a liner in the container.

McKinnon teaches a method of  forming a packaging container (90) with a liner (56a, 54a) providing a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system for closing an article array in a container to include a container liner as taught by McKinnon since par 56 suggests that such a modification provides a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container.

Regarding Claim 20 Lomerson discloses the invention as described above. Lomerson further discloses the second flexible layer (1) 

However Lomerson does not expressly disclose the second flexible layer is positioned over a corresponding portion of the container liner.

McKinnon teaches a method of  forming a packaging container (90) w a flexible layer (47, 49) and a liner (56a, 54a) where McKinnon further teaches the flexible layer is adapted to be positioned over a corresponding portion of a container liner providing a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system for closing an article array in a container to include a container liner as taught by McKinnon since par 56 suggests that such a modification provides a thermal covering in an overlapping configuration for the purposes of improving the efficiency of the container.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Applicant’s Argument: Lomerson does not disclose a flexible layer “positioned on a first long side of the frame and a gripper positioned on the opposed second long side of the frame such that the article row is placed therebetween”. 
Examiner’s Response: It can be seen in Lomerson Fig. 4 or in L1 Fig. 2 that the gripper extends from one short side of the frame to the other and one long side of the frame to the other. The claim limitations do not restrict the gripper to one side. The claim limitation only requires that the gripper is present on the opposed second long side of the frame and that the article row is between the first long side of the frame and the opposed second long side of the frame. Furthermore, since Lomerson/L1 discloses multiple grippers, there can be many gripper configurations disclosed in Lomerson/L1 that can read over the claim as written. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731